Title: To Thomas Jefferson from George Read, 11 February 1805
From: Read, George
To: Jefferson, Thomas


                  
                     Washington Feb: 11. 1805
                  
                  G. Read presents his most respectful compliments to the President of the United States, and has been honoured with his Note of yesterday, on the subject of the power of the Courts of the United States, to restrain the State Courts within their limits by a Prohibition—G. Read laments that there is no law-library in Washington to which he could have recourse for the purpose of investigating the very interesting subject alluded to, and the diffidence he feels in expressing an opinion on a case of that magnitude without the most deliberate investigation will, he hopes, be a sufficient apology for delaying to submit his sentiments to the President, until his return to Delaware:—when the most prompt attention shall be applied to the question.
                  He acknowleges with great deference the importance of the suggestions—the President has done him the honour of making, they will facilitate the examination of the question and shall receive mature consideration,—Should the question be doubtful, a prohibition shall be applied for to the federal Judge & if refused by him, that course will be pursued, which, was agreeably to the desire of the President, may bring the question before the Supreme Court for the purpose of settling the point.
               